Citation Nr: 0521080	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-34 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for services provided 
by Arkansas Emergency Transport on August 30, 2003.  


REPRESENTATION

Represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran reportedly had active duty service from June 1953 
to June 1957.  The DD Form 214 shows other service of 3 
years, 2 months, and 27 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs Central Arkansas Veterans Healthcare System in Little 
Rock, Arkansas.  

The appeal is REMANDED to the Cental Arkansas Veterans 
HealthCare System in Little Rock, ARkansas.  VA will notify 
you if further action is required on your part.


REMAND

The veteran was taken by ambulance by Arkansas Emergency 
Transport to the VA Medical Center in Little Rock, Arkansas 
on August 30, 2003.  According to VA medical records, the 
veteran required treatment for his nonservice-connected 
hypertension.  It appears that the claim was denied based on 
a finding that the veteran's income exceeds the maximum VA 
pension rate.  However, the Statement of the case only 
contains the citation to 38 C.F.R. §17.143(b), but does not 
provide the veteran with the content of the law and 
regulations.  Furthermore, a review of the file does not 
indicate that the veteran offered the ability to provide any 
evidence or arguments regarding his income or inability to 
defray the cost of transportation.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  In this 
case, the RO failed to issue a VCAA letter for the matter 
currently on appeal.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VA Medical Center (VAMC) must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Specifically, the notice 
must inform the veteran of the content of 
the applicable regulations that govern 
his claim for reimbursement of 
unauthorized medical expenses, of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, of the information and evidence 
that VA will seek to provide,  of the 
information and evidence that the veteran 
is expected to provide and request that 
the veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  A 
record of his notification must be 
incorporated into the claims file.  

2.  The VAMC should write to the veteran 
and ask that he provide information as to 
his current annual household income.  

3.  Thereafter, the VAMC should review 
the veteran's claim on appeal.  If the 
appeal remains denied, the VAMC should 
provide the veteran with a supplemental 
statement of the case which specifically 
sets forth the contents of the applicable 
law and regulations and applies such to 
the veteran's case.  The veteran should 
then be given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


